Exhibit 10.50

 

RETIREMENT AGREEMENT

 

This RETIREMENT AGREEMENT (this “Agreement”), dated as of October 14, 2011, is
hereby entered into by and between Steel Dynamics, Inc., an Indiana corporation
(the “Company”), and Keith E. Busse, an individual residing at the address set
forth on the signature page hereof (the “Executive”).

 

WHEREAS, Executive is a co-founder of the Company and has, since its inception,
served as the Company’s Chief Executive Officer (“CEO”), and currently, as the
Company’s CEO and Chairman of its Board of Directors (the “Board”); and

 

WHEREAS, Executive has previously advised the Company of his desire to retire as
CEO at the end of 2011 and, by virtue of discussions and agreements reached with
the Company and embodied herein, has agreed to retire and will retire and resign
as CEO, effective January 1, 2012 (the “Retirement Date”);

 

WHEREAS, subject to his annual election by stockholders and appointment by the
Board on a year-to-year basis, effective on the Retirement Date, Executive will
remain a member of the Company’s Board and continue to serve as its Board
Chairman;

 

WHEREAS, Executive has agreed and does hereby agree to enter into both the
Consulting Agreement, effective on the Retirement Date, in the form attached
hereto as Exhibit A, and the Director Agreement, in the form attached hereto as
Exhibit B; and

 

WHEREAS, in consideration of the foregoing and in respect of certain additional
covenants as set forth in Sections 6(a) and 6(b), the Company desires to provide
and does hereby agree to provide Executive with the payments and benefits set
forth in Sections 3, 5(a), 5(b) and 5(d),

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations set forth herein and for other good and valuable consideration, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.             Retirement and Voluntary Resignation.  On the Effective Date,
January 1, 2012, and coinciding with his retirement, Executive agrees that he
will voluntarily resign as and will cease to be the Company’s Chief Executive
Officer, as well as an employee or any other officer of the Company or any of
its affiliates. As of the Effective Date, however, Executive shall continue to
serve as the Chairman of the Company’s Board, subject to annual election and
appointment thereafter, on a year-to-year basis. Executive agrees that, if
nominated, he is willing to stand for election as a member of the Company’s
Board, at least through the end of the three year period set forth in the
Consulting Agreement.

 

2.             Assistance and Cooperation.  Executive agrees that, during the
period preceding the Retirement Date, and thereafter as Board Chairman, he will
devote his best efforts to work with his designated successor as Chief Executive
Officer to prepare for and to effect a smooth and seamless transition, within
the office of chief executive officer; and, thereafter will utilize his

 

--------------------------------------------------------------------------------


 

good offices as Board Chairman, in cooperation with the Company’s Lead
Independent Director, at all times to act in the best interest of the Company
and in support of the Company’s new CEO.

 

3.             Special Payments.  In advance of Executive’s Retirement Date and
in anticipation of the ascension of Executive’s successor to the office of Chief
Executive Officer on and after January 1, 2012, subject at all times to
Executive’s compliance with the covenants set forth in Sections 6(a) and 6(b) of
this Agreement, and in further recognition of Executive’s seminal role as a
founder of the Company, his leadership in guiding the Company to its current
preeminent position in the steelmaking world, and the ongoing value to the
continued growth and development of the Company of his business experience and
expertise, the Company, on December 29, 2011, shall pay to, grant or provide
Executive with the following:

 

(a)           a payment, in cash, in the amount of Two Million Dollars
($2,000,000);

 

(b)           a grant of One Million Dollars ($1,000,000) of the Company’s
common stock, based upon the closing Nasdaq market price on the last trading day
prior to the issuance of the shares; and

 

(c)           a grant of One Million Dollars ($1,000,000) of the Company’s
common stock, based upon the closing Nasdaq market price on the last trading day
prior to the issuance of the shares, subject to a minimum holding period of
three (3) years.

 

It is agreed and understood by the parties that in the event of Executive’s
death prior to the payment contemplated by Section 3(a) or the issuance of
shares contemplated by Sections 3(b) and 3(c), such payments and/or issuance of
shares shall be made to Executive’s estate.

 

4.             Consulting Agreement.  Concurrently herewith, Executive has
entered into the Consulting Agreement in the form attached hereto as Exhibit A.

 

5.             Additional Agreements.  The Company agrees that, from and after
the Retirement Date:

 

(a)           The Company, at its cost, will provide Executive with a health
insurance or Medicare supplement plan, with coverage and benefits no less
favorable than those currently provided to him by the Company, for a period from
the Retirement Date through the later to occur of ninety (90) days following
either the third anniversary of the Retirement Date or the conclusion of
Executive’s Board Chairmanship.

 

(b)           The Company will continue to pay the annual premium to keep in
effect the current $600,000 term life insurance policy on Executive’s life, for
a period of three (3) years following the Retirement Date.

 

(c)           The Company, at its own cost, for its own benefit and not as a
form of benefit to Executive, will furnish and equip a suite of offices in its
building located at 6714 Pointe Inverness Way, Fort Wayne, Indiana, for use by
Executive in his capacities as Board Chairman and consultant, and will also
provide at its cost the services of one of its assistants, all as reasonably
acceptable to Executive.

 

2

--------------------------------------------------------------------------------


 

(d)           If and to the extent Executive becomes entitled to the receipt of
a restricted stock bonus award for the fiscal year 2011, pursuant to
Section 5.1.1.2 of the Company’s 2008 Executive Incentive Compensation Plan, the
stock bonus, until the date of issuance of the shares, shall be deemed fully
earned by Executive, in the event of his death prior to issuance, and the shares
so issuable to Executive or his estate shall be fully vested upon issuance, but
one-third of the shares shall be subject to a minimum holding period of one
year, and one-third shall be subject to a minimum holding period of two years.

 

(e)           In connection with the regular semi-annual award of stock options
pursuant to Section 6.4 of the Company’s 2006 Equity Incentive Plan, anticipated
to occur on November 21, 2011, the vesting date relating to Executive’s award
shall be accelerated, pursuant to Section 6.8 of the Plan, to coincide with the
Retirement Date, and the options so awarded shall continue to be exercisable in
accordance with the provisions of Section 6.7 of the Plan.

 

6.             Executive’s Covenants.  Executive acknowledges and agrees that
(i) Executive’s past and future service with the Company has given him and will
give him access to the confidential affairs and proprietary information of the
Company, (ii) the payments and benefits under this Agreement are intended in
part as consideration for the covenants and agreements contained in this
Section 6 and are essential to the business and goodwill of the Company, and
(iii) the Company would not have entered into this Agreement but for the
covenants and agreements that Executive is making as set forth in this
Section 6. Accordingly, Executive agrees as follows:

 

(a)           Confidentiality.  During the period of Executive’s service with
the Company as the Board Chairman or as a Company consultant, and for a period
of one year thereafter, Executive shall keep secret and retain in strictest
confidence, except in connection with the rendering of his duties hereunder and
as otherwise required by law, all confidential matters relating to the business
and affairs of the Company and its affiliates learned by Executive heretofore or
hereafter, directly or indirectly from the Company or any of its affiliates (the
“Confidential Company Information”), and shall not disclose such Confidential
Company Information to anyone outside of the Company, except as required by law
or with the Company’s express written consent and except for Confidential
Company Information which is, at the time of receipt, or thereafter becomes,
publicly known through no wrongful act of Executive.

 

(b)           Non-competition.  During the period beginning on the Retirement
Date and ending on the earlier of one (1) year following the later to occur of
the termination of Executive’s Consulting Agreement, the termination of his
service as Board Chairman, or his service as a member of the Company’s Board,
Executive shall not, without the express written consent of the Company,
directly or indirectly, anywhere in the United States or in any other country
where the Company does business, or in or from which the Company has competitors
in the business of steelmaking, scrap processing or brokerage or ironmaking,
either prior to or as of the date of such termination, own an interest in, join,
operate, control or participate in, be connected as an owner, officer,
executive, employee, partner, member, manager, shareholder, or principal of or
with, or otherwise

 

3

--------------------------------------------------------------------------------


 

aid or assist in any manner whatsoever, any individual, corporation or entity
that at the time of the establishment of the relationship is in competition with
or is otherwise adverse to the activities of the Company or its subsidiaries and
affiliates. Notwithstanding the foregoing, Executive may own up to one percent
(1%) of the outstanding stock of a publicly held corporation which is or is
affiliated with an entity or person that is in competition with the Company or
its subsidiaries, so long as Executive is no more than a passive investor.

 

(c)           Rights and Remedies upon Breach.  Executive acknowledges and
agrees that any breach by him of any of the provisions of Sections 6(a) or
(b) would result in irreparable injury and damage for which money damages would
not provide an adequate remedy. Therefore, if Executive breaches, or threatens
to commit a breach of, any of such provisions, the Company and its affiliates,
in addition to, and not in lieu of, any other rights and remedies available to
the Company and its affiliates under law or in equity (including, without
limitation, the recovery of damages), shall have the right and remedy to have
such provisions specifically enforced by any court having equity jurisdiction,
including, without limitation, the right to an entry against Executive of
restraining orders and injunctions (temporary, preliminary and permanent)
against violations, threatened or actual, and whether or not then continuing.

 

7.             Severability.  Executive acknowledges and agrees that (i) he has
had an opportunity to seek advice of counsel in connection with this Agreement,
and has had the advice and representation of competent counsel in this matter,
and (ii) the provisions of Sections 6(a) and 6(b) are reasonable in geographical
and temporal scope and in all other respects. If it is determined that any of
the provisions of this Agreement, including, without limitation, any of such
provisions, or any part thereof, is invalid or unenforceable, the portion
thereof that is deemed to render the provision invalid or unenforceable shall be
stricken, and the remainder of the provisions of this Agreement, to the maximum
extent practicable, shall not thereby be affected and shall be given full
effect, without regard to the invalid portions.

 

8.             Duration and Scope of Covenants.  If any court or other
decision-maker of competent jurisdiction determines that any of Executive’s
covenants contained in this Agreement, including, without limitation, the
provisions of Sections 6(a) and 6(b), or any part thereof, is unenforceable
because of the duration or geographical scope of such provision, then the
duration or scope of such provision, as the case may be, shall be reduced in
such manner so as to render such provision enforceable and, in its reduced form,
such provision shall then be enforced.

 

9.             Section 409A.  This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and shall in all respects be administered in accordance with
Section 409A. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A. All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A. If (i) Executive is a “specified employee” (as
defined in Section 409A) at the time his service with the Company terminates,
(ii) the payment constitutes deferred compensation that is subject to
Section 409A, and (iii) the payment is due on account of Executive’s separation
from service (with the meaning of Section 409A) for

 

4

--------------------------------------------------------------------------------


 

a reason other than Executive’s death or because Executive is “disabled” (within
the meaning of Section 409A), then such payments shall be made, together with
interest at the applicable federal rate, on first business day of the seventh
(7th) month after Executive’s “separation from service.”

 

10.          Enforceability; Jurisdiction; Arbitration.  Any controversy or
claim arising out of or relating to this Agreement or the breach of this
Agreement (other than a controversy or claim arising under Section 6, and to the
extent necessary for the Company or its affiliates, where applicable, to avail
itself of the rights and remedies referred to in Section 6(c)) that is not
resolved by Executive and the Company (or its affiliates, where applicable)
shall be submitted to arbitration in Allen County, Indiana, in accordance with
Indiana law and the procedures set forth in the Commercial Arbitration Rules of
the American Arbitration Association. The determination of the
arbitrator(s) shall be conclusive and binding on the Company (or its affiliates,
where applicable) and Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

 

11.          Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, sent by
facsimile or electronic transmission, or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, sent by facsimile, electronic transmission or, if mailed
via ordinary mail, five days after the date of deposit in the United States
mails as follows:

 

If to the Company, to:

 

Steel Dynamics, Inc.

 

Attn: Theresa E. Wagler, CFO

 

7575 W. Jefferson Blvd.

 

Fort Wayne, IN 46804

 

 

If to Executive, to:

 

Keith E. Busse

 

2730 Eggeman Rd.

 

Fort Wayne, IN 46814

 

 

 

Any such person may by written notice given in accordance with this Section 11
to the other party hereto designate another address or person for receipt by
such person of notices hereunder.

 

12.          Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto. No prior or
contemporaneous agreements were reached or entered between the parties, except
for the Consulting Agreement, a copy of which is attached hereto as Exhibit A
and the Director Agreement, a copy of which is attached hereto as Exhibit B,
both of which are being entered into concurrently herewith.

 

13.          Waivers and Amendments.  This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any

 

5

--------------------------------------------------------------------------------


 

party of any such right, power or privilege nor any single or partial exercise
of any such right, power or privilege, preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.

 

14.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Indiana without regard to any
principles of conflicts of law which could cause the application of the laws of
any jurisdiction other than the State of Indiana.

 

15.          Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs (in the
case of Executive) and assigns. No rights or obligations of the Company under
this Agreement may be assigned or transferred by the Company, except that such
rights or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

 

16.          Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

 

17.          Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

“COMPANY”

STEEL DYNAMICS, INC.

 

 

 

/s/

 

 

 

 

By:

Joseph D. Ruffolo, Lead Independent Director

 

 

 

 

/s/

 

 

 

 

By:

Mark D. Millett, Chief Operating Officer

 

 

 

 

 

 

“EXECUTIVE”

/s/ Keith E. Busse

 

6

--------------------------------------------------------------------------------